t c memo united_states tax_court ronald and dorthea joling petitioners v commissioner of internal revenue respondent docket no filed date ronald and dorthea joling pro sese wesley f mcnamara for respondent memorandum opinion gerber judge this case is before us on petitioners’ motion for summary_judgment respondent determined deficiencies in and additions to petitioners’ federal_income_tax for the and taxable years as follows -- - petitioner ronald joling additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure petitioner dorthea joling additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure ' respondent also determined that each petitioner is liable for each taxable_year for an addition_to_tax under sec_6651 in an amount to be computed unless otherwise indicated all section references are to the internal_revenue_code in effect for the periods under consideration petitioners did not file returns contending that their sources of income were not taxable after respondent determined tax deficiencies petitioners brought forward documentation in an attempt to show that they are entitled to deductions if it is decided that their income is from a source that is taxable petitioners have moved for partial summary_judgment on the legal question of whether income from several sources including their trucking business motel business real_estate sale and bank interest is the type of income that is taxable under the internal_revenue_code background petitioners resided at coguille oregon at the time their petition was filed in this case petitioners filed form sec_1040 u s individual_income_tax_return for years prior to for and subsequent years including the years in issue petitioners filed form sec_1040nr u s nonresident_alien income_tax return generally reflecting that they were not subject_to income_tax for the years and petitioner ronald joling hauled goods by truck in return for compensation during the years and petitioners owned the myrtle lane motel from which they received income from rental proceeds during the years and petitioners received income from payments received for the sale of real_property for each petitioner received income from a ' in their argument petitioners reference sec_1 d income_tax regs concerning the definition of substantial_authority for purposes of the accuracy-related_penalty of sec_6662 no accuracy-related_penalty however is in issue here respondent determined income_tax deficiencies and additions for delinguency late-filing and failure to pay estimated_tax in that regard petitioners have admitted that they did not report income and or file form sec_1040 u s individual_income_tax_return for the years in issue accordingly we assume that petitioners’ reference to substantial_authority is some form of guideline or standard by which they personally measure their acceptance of their legal conclusion that the income_tax is in reality an excise_tax a subject that is discussed infra - - distribution due to the liquidation of individual_retirement_accounts and or pension_plan during the years and petitioners received interest_income from bank account s discussion petitioners’ legal premise is that the income_tax is actually an excise_tax and that they did not engage in any excise taxable activities during the years in issue ’ petitioners have gone to great lengths to support their premise by citing cases statutes and related legal materials after thorough review we hold that petitioners’ legal premise is in error and that petitioners have misconstrued the cited legal materials we briefly review petitioners’ arguments petitioners present their legal argument in the classic syllogistic form ie the income_tax is an indirect_tax in the nature of an excise_tax petitioners engaged in no activity that is subject_to excise_tax therefore petitioners are not subject_to tax petitioners’ initial premise however is fallacious in treating the income_tax as synonymous with or the same as an excise_tax petitioners’ reasoning is specious and circuitous in other respects petitioners’ initial premise derives from early supreme court cases where the constitutionality of an income_tax was being petitioners specifically concede that the federal_income_tax laws are valid and constitutional tested the early cases considered the 16th amendment which authorized congress to impose a tax on income without apportionment among the states the supreme court referred to the income_tax as an indirect_tax in the class of excises duties and imposts 240_us_1 for example petitioners cite the following cases 286_f_409 d md affd 265_us_47 brushaber v union pac r r supra 240_us_103 89_f2d_775 4th cir from those cases petitioners postulate that the income_tax is an excise_tax and that petitioners can show that their activities receipts are not subject_to the imposition of the u s excise_tax petitioners have presented several other unfounded arguments legal and procedural and peppered the court with a large volume of material in an attempt to be persuasive in sum and substance petitioners have persuaded this court only that they are highly motivated in their attempt to avoid being subjected to a federal tax on their income wherefore petitioners’ motion for summary_judgment will be denied an appropriate order will be issued
